Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis K. Scheer (Reg. No. 39356) on March 4, 2022. 

The listing of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS

1. (Currently Cancelled)

2. (Currently Amended) The system of claim [[1]] 5, wherein the sensor control module includes computer- readable instructions that when executed by the one or more processors cause the one or more processors to, if the vehicle is currently moving, and responsive to a determination that a vehicle occupant is out of position, autonomously control operation of the vehicle so that a maximum rate at 

3. (Currently Amended) The system of claim [[1]] 5, wherein the sensor control module includes computer- readable instructions that when executed by the one or more processors cause the one or more processors to, if the vehicle is currently moving, and responsive to a determination that a vehicle occupant is out of position, autonomously control operation of the vehicle so as to reduce vehicle speed at a rate within a predetermined range until the vehicle speed is less than a predetermined speed.

4. (Currently Amended) The system of claim [[1]] 5, wherein the sensor control module includes computer- readable instructions that when executed by the one or more processors cause the one or more processors to: 
	responsive to a determination that a living object resides in the occupant compartment of the vehicle, determine if an engine of the vehicle is turned on; and 
	responsive to a determination that the engine of the vehicle is turned on, control operation of the at least one radar sensor to commence scanning of the vehicle occupant compartment at the first scanning rate.

5. (Previously Presented) A system for controlling one or more vehicle sensors for monitoring an occupant compartment of a vehicle, the system comprising: 
	one or more processors; and 
	a memory communicably coupled to the one or more processors and storing a sensor control module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to: 

	responsive to an occurrence of a predetermined event of a second plurality of predetermined events following commencement of scanning at the first scanning rate, control operation of the at least one radar sensor to commence scanning of the occupant compartment of the vehicle at a second scanning rate different from the first scanning rate; 
	responsive to a passage of a predetermined time period after commencement of scanning at the second scanning rate, determine if a living object resides in the occupant compartment of the vehicle; and 
	responsive to a determination that no living object resides in the occupant compartment of the vehicle, control operation of the at least one radar sensor to discontinue radar scanning of the occupant compartment of the vehicle, and 
	wherein the sensor control module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to a determination that the engine of the vehicle is not turned on, control operation of the at least one radar sensor to commence scanning of the vehicle occupant compartment at a third scanning rate that is less than the first scanning rate and greater than the second scanning rate.

6. (Previously Cancelled)

7. (Original) The system of claim 5, wherein the third scanning rate is one scan every 30 seconds.



9. (Original) The system of claim 4, wherein the sensor control module includes computer- readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to a determination that the engine of the vehicle is not turned on, activate at least one weight sensor associated with at least one vehicle seat.

10. (Currently Amended) The system of claim [[1]] 5, wherein the second scanning rate is less than the first scanning rate.

11. (Currently Amended) The system of claim [[1]] 5, wherein the first scanning rate is a maximum scanning rate of the at least one radar sensor.

12. (Currently Amended) The system of claim [[1]] 5, wherein the first scanning rate is one scan per second.

13. (Currently Amended) The system of claim [[1]] 5, wherein the first plurality of predetermined events includes at least one of a vehicle door opening and closing, a switching of a vehicle ignition from an "off' state to an "on" state, and a detection of an object on at least one vehicle seat by a weight sensor configured to detect a presence of an object on the at least one vehicle seat.

14. (Currently Amended) The system of claim [[1]] 5, wherein the second scanning rate is one scan every 5 minutes.

15. (Currently Amended) The system of claim [[1]] 5, wherein the sensor control module further includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to the occurrence of the predetermined event of the first plurality of predetermined events, activate at least one weight sensor associated with at least one vehicle seat, and activate at least one seatbelt sensor associated with the at least one vehicle seat.

16. (Original) The system of claim 15, wherein the sensor control module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to the occurrence of the predetermined event of the second plurality of predetermined events, deactivate the at least one weight sensor and the at least one seatbelt sensor associated with the at least one vehicle seat.

17. (Currently Amended) The system of claim [[1]] 5, wherein the second plurality of predetermined events includes a vehicle ignition being switched from an "on" condition to an "off' condition, an opening of a vehicle door, a closing of a vehicle door, and a determination, based on scanning of the vehicle occupant compartment at the first scanning rate, that no living objects reside in the vehicle occupant compartment.

18. (Currently Amended) A vehicle comprising a system for controlling one or more vehicle sensors in accordance with claim [[1]] 5.

19. (Currently Amended) A non-transitory computer readable medium having stored therein instructions, that when executed by a computing system, cause the computing system to perform functions comprising: 
	if a vehicle is currently not moving, responsive to detection of a predetermined event of a first plurality of predetermined events, controlling operation of at least one radar sensor to commence scanning of an occupant compartment of the vehicle at a first scanning rate; 
	responsive to an occurrence of a predetermined event of a second plurality of predetermined events following commencement of scanning at the first scanning rate, controlling operation of the at least one radar sensor to commence scanning of the occupant compartment of the vehicle at a second scanning rate different from the first scanning rate; 
	responsive to a passage of a predetermined time period after commencement of scanning at the second scanning rate, determining if a living object resides in the occupant compartment of the vehicle; 
	responsive to a determination that no living object resides in the occupant compartment of the vehicle, controlling operation of the at least one radar sensor to discontinue radar scanning of the occupant compartment of the vehicle[[.]] ; and
	responsive to a determination that the engine of the vehicle is not turned on, control operation of the at least one radar sensor to commence scanning of the vehicle occupant compartment at a third scanning rate that is less than the first scanning rate and greater than the second scanning rate.

20. (Original) The non-transitory computer readable medium of claim 19 further including stored therein instructions, that when executed by a computing system, cause the computing system to perform 

21. (Currently Amended) The system of claim [[1]] 5 wherein the sensor control module includes computer- readable instructions that when executed by the one or more processors cause the one or more processors to: 
	responsive to a determination that a living object resides in the occupant compartment of the vehicle, determine if the vehicle engine is turned on; and 
	responsive to the vehicle engine being turned on, activate at least one weight sensor associated with at least one vehicle seat.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 5 and 19, closest prior art Pupillo et al. US PG Publication 20210253063 (hereinafter Pupillo) and Phatak et al. US PG Publication 20170182939 (hereinafter Phatak), taken either individually or in combination with other prior art of record fail to teach the claimed invention as a whole.
Pupillo teaches a system for controlling one or more vehicle sensors for monitoring an occupant compartment of a vehicle, [Pupillo, Abstract] the system comprising: one or more processors; [Pupillo, Abstract, Fig. 1, Para. 20] and a memory communicably coupled to the one or more processors and storing a sensor control module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to: [Pupillo, Fig. 1, Para. 20] responsive to an 
Phatak teaches if the vehicle is currently not moving control operation of at least one sensor to commence scanning of the occupant compartment of the vehicle at a first scanning rate [Phatak, Para. 30].  Phatak also teaches following commencement of scanning at the first scanning rate, commence scanning at a second scanning rate different from the first scanning rate [Phatak, Para. 29, Para. 58]. Phatak fails to teach controlling operation of at least one sensor to commence scanning of the vehicle occupant compartment at a third scanning rate that is less than the first scanning rate and greater than the second scanning rate responsive to a determination that the engine of the vehicle is not turned on. Phatak also does not teach a radar sensor and is instead concerned with the sampling rates of location/motion sensors and environmental sensors.
Pupillo and Phatak, alone or in combination with other prior art of record, fail to teach controlling operation of the at least one radar sensor to commence scanning of the vehicle occupant compartment at a third scanning rate that is less than the first scanning rate and greater than the second scanning rate, responsive to a determination that the engine of the vehicle is not turned on.
Therefore, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA A SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668